Citation Nr: 0030808	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  94 38 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to residuals of in-service electrocution.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for bilateral hearing 
loss.

4. Whether the reduction of compensation benefits awarded 
under 38 U.S.C.A 
§ 1151 for impotence following settlement under the 
Federal Tort Claims Act was proper.  

5. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6. Entitlement to service connection for a back injury.  

7. Entitlement to service connection for the residuals of a 
gunshot wound to the head.

8. Entitlement to service connection for the residuals of a 
gunshot wound to the right shin.

9. Entitlement to service connection for the residuals of a 
"punji" stick wound to the left foot.

10. Entitlement to a disability rating greater than 10 
percent for a pilonidal cyst.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from September 1964 to October 
1975.  Service in Vietnam is indicated by the evidence of 
record.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Seattle, 
Washington,  Department of Veterans Affairs (VA) Regional 
Office (the RO).   

Additional issues not currently on appeal

In October 1994, the appellant requested that he be 
considered for an earlier effective date of compensation for 
the service-connected pilonidal cyst.  In his substantive 
appeal pertaining to bilateral hearing loss, received in 
December 1992, the appellant also raised the issue of 
entitlement to service connection for tinnitus.  These 
matters are referred to the RO for appropriate action.  

The record reflects that in a June 1992 letter, J.A.L., M.D., 
opined that the appellant's PTSD and depression were linked 
both to his claimed in-service combat experience, as well as 
the traumatic and permanent loss of his sex life occasioned 
by VA treatment for depression in 1990.  In January 1995, the 
appellant sought entitlement to compensation benefits under 
the provisions of 38 U.S.C.A § 1151 for a psychiatric 
disorder.  Adjudication action has not been undertaken with 
regard to this asserted claim under 38 U.S.C.A § 1151, and it 
is therefore referred to the RO.  

The record reflects that in March 1997 the RO declined to 
reopen a claim of entitlement to service connection for 
diabetes mellitus that had been previously denied in July 
1994 and not appealed.  Because the appellant has not filed a 
notice of disagreement as to this rating decision, that issue 
is not before the Board for appellate review.  See 38 
U.S.C.A. § 7105(a).


FINDINGS OF FACT

1. Credible evidence is not of record indicating that the 
appellant was electrocuted in February 1972.    

2. The appellant did not have hypertension during the course 
of; within one year of; or as a result of any incident of 
active military service.  

3. The appellant did not have hearing loss during the course 
of or as a result of any incident of active military 
service.  

4. In April 1992, the appellant was awarded compensation 
benefits for the loss of a creative organ, occasioned by 
damages sustained during the course of the September 1990 
VA hospitalization.   

5. In August 1993, the appellant agreed to settle a February 
1991 action under the Federal Tort Claims Act for damages 
sustained during the course of the September 1990 VA 
hospitalization.

6. The evidence does not support a finding that the appellant 
is a combat veteran.

7. The evidence does not support a finding that the appellant 
was a prisoner of war (POW).

8. The evidence does not reflect that the appellant sustained 
a qualifying stressor during the course of his military 
service.

9. The evidence does not reflect that while on active 
military duty the appellant sustained a back disability 
other than the service-connected pilonidal cyst.  

10. The evidence does not reflect that while on active 
military duty the appellant sustained a gunshot wound to 
the head or right shin or a punji stick wound to the left 
foot.  
 

CONCLUSIONS OF LAW

1. Residuals of electrocution were not incurred in service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303; 
3.304 (2000).

2. Hypertension was not incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.303; 3.304, 3.307, 3.309 (2000).

3. Bilateral hearing loss was not incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2000).

4. The reduction of compensation benefits under the 
provisions of 38 U.S.C.A. § 1151(b) was proper.  
38 U.S.C.A. § 1151(b) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.800 (2000).  

5. PTSD was not incurred in or as a result of the appellant's 
active military service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2000).

6. Gunshot wounds to the head and right shin and a punji 
stick wound to the left foot were not incurred during the 
appellant's active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).

7. A back disability separate from the residuals of a 
pilonidal cyst removal was not incurred during the 
appellant's active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that while on active military duty in 
Fort Bliss, Texas in 1972, he was electrocuted when he and a 
colleague were attempting to erect an antennae.  As a result 
of this electrocution, the appellant argues that he has brain 
damage.  The appellant further contends that while on active 
duty or as a result of it, he developed hypertension and 
bilateral hearing loss.  

The appellant has also challenged the reduction of his 
compensation resulting from the settlement of an action under 
the Federal Tort Claims Act, (FTCA), 28 U.S.C.A §§ 2671-2680.  
In essence, the appellant contends that the reduction of his 
compensation was in error, and that he was misled by VA and 
by his own attorney.    

The appellant also argues that he developed PTSD as a result 
of his service in Vietnam, and that while assigned there he 
sustained a gunshot wound to the head and right shin, a 
"punji" stick wound to the left foot and a back disability.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and apply all relevant statutory and regulatory 
law, as well as the controlling decisions of the appellate 
courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
38 U.S.C.A. § 7104(d)(1) (West 1991).  

As an initial matter, the Board finds with respect to the 
denied issues discussed below that VA has fulfilled its 
statutory duty to assist the appellant in the development of 
his claim.  See 38 U.S.C. § 5103A.  The appellant and his 
representative have been given ample opportunity to present 
evidence and argument in support of his claims.  The Board is 
not aware of any relevant evidence pertaining to these issues 
which has not been obtained, and the appellant and his 
representative have pointed to no such evidence.  
Consequently, the Board will proceed to adjudicate these 
matters.   

Service connection claims

The Board will review the generally applicable law relevant 
to all of the appellant's claims.  The Board will then 
proceed to analyze each of the appellant's claims by 
providing a factual review of evidence of record as found in 
the appellant's claims folder; a discussion of the relevant 
law as to the individual claim and then proceed to its 
detailed analysis in light of the evidence of record and the 
applicable law.  Additional facts and law will be discussed 
where appropriate in the context of the Board's analysis of 
the issues on appeal.


The Generally Applicable Law

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110; 1131 (West 1991).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record.  38 U.S.C.A. § 7104(a) (West 1991); 
38 C.F.R. § 3.303(a); see also Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).

Applicable law further provides that for certain chronic 
disorders, such as cardiovascular disease and sensorineural 
hearing loss, service connection may be granted on a 
presumptive basis if the disease is manifested to a 
compensable degree within one year following discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2000).

In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit Court of Appeals observed that the structure 
of these statutes "provided strong evidence of congressional 
intent to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich at 1332.  
See Gilpin v. West, 155 F. 3d 1353. 1355-1356 (Fed. Cir. 
1998) [holding VA's interpretation of the provisions of 38 
U.S.C.A § 1110 to require evidence of a present disability to 
be consistent with congressional intent]; see also Brammer v. 
Derwinski,  3 Vet. App. 223 (1992), Rabideau v. Derwinski, 
2 Vet. App. 141 (1992), which are decisions of the United 
States Court Of Appeals for Veterans Claims to the same 
effect. 

Standard of Review

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility and the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Elkins 
v. Gober, No. 00-7023 (Fed.Circ. Oct. 13, 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In determining whether evidence is credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

Entitlement to service connection for residuals of in-service 
electrocution

Factual Background

The appellant's service medical records are devoid of any 
mention of the occurrence or treatment resulting from an 
electric shock.  The appellant's Army Reserve and National 
Guard service medical records dated in September 1977, July 
1978,  July 1982 and October 1987 are devoid of any mention 
of any complaints, symptoms, or diagnoses of brain or 
neurological damage.    

The appellant filed a claim of entitlement to service 
connection (VA Form 21-526) in August 1977.  In item 25 
[nature and history of disabilities], he listed several 
claimed disabilities, but there is no indication of the 
purported electrocution or of any symptomatology which could 
conceivably be associated therewith.  In item 27A [treatment 
while in service], he listed several hospitalizations; again, 
none had anything to do with the alleged electrocution.    

In an October 1990 psychological consultation request, the 
appellant was noted to have reported that after receiving an 
electrical shock in 1972 he was resuscitated.   In a January 
1991 statement, the appellant reported that while serving on 
active duty in March 1972, he sustained a severe electrical 
shock for which he received cardiopulmonary resuscitation.  
He stated that he was then hospitalized for a week or longer.  

In February 1991, the appellant underwent a VA computerized 
axial tomography study.  The referring physician reported 
that the appellant had a "massive high voltage electrical 
injury" in 1972 that left him irritable and short-tempered.  
Upon clinical study, a moderate, right sided gyri prominence 
was noted, that the examiner found suggestive of atrophy.  
The examiner found that the prominence raised the question of 
atrophy "possibly in conjunction with electrical shock," 
although the possibility of an organic cause could not be 
excluded.  

In a separate February 1991 VA treatment note authored by 
D.R., M.D., it was reported that the appellant had been 
evaluated by the authoring physician and S.R., M.D.  The 
physicians opined that the asserted 1972 electrical injury 
was "probably a 'red herring' - i.e., a tangible focus upon 
which to fix causality," from tensions the appellant had 
experienced from childhood. 

In magnetic resonance imaging testing conducted by VA in July 
1991, the appellant was noted to have mild diffuse cerebral 
atrophy.  The appellant was referred for neurological 
consultation, and his history of claimed electrocution and 
alcohol abuse was noted.  In an August 1991 report, R.M.K., 
M.D., opined that the appellant's episodic outbursts and 
demonstrated encephalopathy may be related to hypoglycemia, 
resulting from a previous alcohol abuse.  Dr. R.M.K. did not 
relate the appellant's symptoms to his claimed history of 
electrocution.         

In a December 1993 VA neuropsychology assessment, the 
appellant was examined due to unexplained falls and increased 
inability to perform activities of daily living.  His 
military history was noted to include a "head injury" in 
1972 when he grasped an electric cord and received a severe 
shock.  The appellant apparently told the December 1993 
examiner that he was hospitalized and unconscious for one 
week.  After conducting clinical testing and interview, the 
examiner concluded that the appellant had "average premorbid 
intellectual functioning," "extreme distractibility and 
impulsiveness."  However, the examiner continued, it was not 
clear when these deficits appeared.  

In a March 1994 VA computerized axial tomography scan of the 
appellant's brain, the appellant was noted to have moderate 
peripheral cerebral atrophy at the vertex of a greater degree 
in right parietal lobe.  There was widening of the 
interhemispheric fissure; mild peripheral cerebral atrophy of 
the frontal lobes. 

In a September 1994 statement, Mr. R.C.S. reported that he 
was with the appellant in February 1972 when the appellant 
was electrocuted while erecting an antennae at Fort Bliss, 
Texas.  Mr. R.C.S stated that after the incident, the 
appellant was moved by ambulance to a hospital.  

The appellant underwent a VA magnetic resonance imaging test 
in March 1995.  He was then noted to have progressive 
cognitive deterioration and increasing seizure frequency.  
The clinical testing results were noted to be suggestive of 
possible Alzheimer's disease.  There were noted to be no 
focal areas of a brain injury.  

In a September 1995 request for gerontology consultation, 
M.C., R.N. recorded that the appellant had been 
"electrocuted in 1972," and that the appellant had a 
"seizure disorder secondary" to that event.  Nurse M.C. 
reported that the appellant's family had become concerned 
with a recent magnetic resonance imaging test indicating that 
the appellant's brain abnormality could have been caused by 
Alzheimer's disease, and that they were attempting to 
demonstrate that the abnormality was instead caused by the 
claimed in-service incident.   

Analysis

The appellant contends, in essence, that while stationed at 
Fort Bliss, Texas in February 1972, the appellant and fellow 
soldier R.C.S. were erecting an antenna when the appellant 
came into contact with live electricity.  The appellant 
became unconscious, and was moved by an ambulance to a 
hospital.  The appellant claims to have remained unconscious 
for one week, and was hospitalized for a period thereafter.  
He points to a February 1991 diagnosis of atrophy of the 
brain, in the context of treatment for unexplained violent 
behavior.  In September 1995, neurological nurse specialist 
M.C. opined that the appellant had a "seizure disorder" 
secondary to the reported 1972 electrocution.  

In brief, the posture of this claim is that there is medical 
evidence that the appellant has, or may have, certain 
disabilities such as cognitive problems, anger control and 
seizures.  The appellant has attributed such claimed 
disabilities to being electrocuted in 1972, during service, 
and has evidently so informed various health care providers.  
He has presented his own statements and that of  Mr. R.C.S. 
in support of the proposition that the electrocution in fact 
occurred.

It is now well-settled that once the statutory duty to assist 
has been satisfied, the Board is required to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  See, e.g.,  Chipego v. 
Brown, 4 Vet. App. 102, 104-105 (1993); Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995);  see also Pond v. West, 12 Vet. App. 341, 345 
(1999) [observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest]; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."]  

Other than the bare assertion by the appellant and Mr. 
R.C.S., there is no evidence to suggest that the appellant 
was electrocuted while in service in 1972.  The service 
medical records are devoid of any mention of such an 
occurrence.  The National Personnel Records Center has been 
contacted on several occasions with the correct personal 
identifying data pertaining to the appellant and has each 
time forwarded duplicate reports of earlier findings, all of 
which were pertinently negative.  The NPRC has also not 
reported any information that would suggest that the 
appellant's records are missing, destroyed or otherwise 
unavailable.  See Dixon v. Derwinski, 3 Vet. App.  261, 263-
264 (1992).  
 
As to the factual accounts of the incident, the appellant and 
Mr. R.C.S. are both competent to proffer testimony relative 
to the occurrence of the claimed in-service electrocution.  
However, while competent to do so, the Board finds these that 
these accounts are not credible.  

As to the appellant's account, the Board notes that in 
September 1975, he was specifically asked during his 
separation physical examination if he was "ever . . . 
a patient in any type of hospitals."  Although the appellant 
responded in the affirmative, he specified that the extent of 
such in-service hospitalization was his 1972 pilonidal cyst 
removal.  The appellant also denied ever having any periods 
of unconsciousness.  The appellant similarly denied such 
treatment and symptoms in service department medical 
examinations in September 1977, July 1978 July 1982, and 
October 1987.  These accounts of the appellant are consistent 
with the medical evidence during that period, which does not 
indicate any electrocution or any problems later complained 
of by the appellant.  

Interestingly, in the appellant's August 1977 claim for VA 
benefits, which he signed and  certified was "true and 
complete to the best of my knowledge and belief," he made no 
mention of the purported electrocution or any hospitalization 
therefor, despite being specifically asked for all 
information pertaining to injuries and hospitalizations 
during service on the form and despite listing other medical 
problems and hospitalizations during service. 

The appellant's initial report of the claimed 1972 
electrocution occurred in 1990, approximately a decade and a 
half after he left military service, coincident with a 
renewed claim for VA compensation benefits.  He has since 
reiterated his story that he was electrocuted on numerous 
occasions.

The Board concludes that medical reports made during the 
course of inquiry to determine physical and mental fitness 
during service are far more probative than factually 
unsupported recollections made during the course of an 
attempt to gain compensation.  See Flynn v. Brown, 6 Vet. 
App. 500, 503 (1994); Pond, supra.  In this regard, the Board 
finds it unbelievable that in the 1990s (i.e., at the time of 
his claim), the appellant would suddenly recall the 
occurrence of what he contends is a major debilitating 
incident of his military career in which he was electrocuted, 
rendered unconscious and hospitalized when he specifically 
denied such occurrences previously.  The appellant's 
pertinently negative statements to the military and to VA in 
the 1970s, coupled with clinically negative periodic service 
department medical reports that were generated during the 
course of determining the appellant's fitness for duty  are 
far more credible and therefore probative than his more 
recent, totally contrary unsupported assertions. 

The account of Mr. R.C.S. is also wholly incredible, given 
the complete void of any medical evidence or other 
substantiating the occurrence of the incident he describes.  

The Board observes in passing that because the appellant has 
claimed that the incident in question occurred during an 
assignment in the Continental United States and in a clearly 
non-combat environment, the provisions of 38 U.S.C.A § 
1154(b) and 38 C.F.R. § 3.304(d) are not applicable.  

To the extent that any disability such as the appellant's 
seizure disorder was diagnosed to be the result of the 
claimed in-service electrocution, the rendered diagnoses are 
not probative.  The mere transcription of medical history 
does not transform the information into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  See Leshore v. Brown, 8 Vet. App. 406, 
409 (1995).  See also Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [ a diagnosis "can be no better than the facts alleged 
by the appellant."].

In summary, having carefully considered all of the evidence 
of record in light of the applicable law, the Board finds 
that the preponderance of the evidence is clearly against the 
claim and it will therefore be denied.

Entitlement to service connection for hypertension

Factual Background

The appellant's active military service medical records 
reflect the following blood pressure readings:

Date:				Systolic:			Diastolic:		

July 1964			120				90
August 1964			110				64
March 1967			100				70
August 1972			120				80
September 1975		120				84

Additionally, in a June 1975 dental patient history 
questionnaire, the appellant denied ever having been informed 
that he had high blood pressure.




CONTINUED ON NEXT PAGE


The appellant's Army Reserve service medical records reflect 
the following blood pressure readings:

Date:				Systolic:			Diastolic:

September 1977		120				90
July 1978			132				92
July 1982			130				88
October 1987:
	(sitting)		138				76
	(recumbent)		142				82
	(standing)		138				78
			
In reports of medical history dated in September 1977 and 
July 1982, the appellant denied ever having, high blood 
pressure.  The appellant first reported that he had high 
blood pressure in a report of medical history form dated in 
October 1987.

During a December 1990 VA hospitalization, the appellant's 
blood pressure readings ranged from 110/76 to 122/84 while 
taking medication.  During the January 1991 VA examination, 
the appellant was noted to have hypertension that was under 
good control with medications.  

Analysis

The Board first observes that the appellant's service medical 
records reflect no diastolic blood pressure readings of 100 
or more, or systolic pressure readings of 160 or more.  Cf. 
38 C.F.R. § 4.104, Diagnostic Code 7101.  The record further 
also does not reflect such readings within one year after the 
appellant's October 1975 discharge from active service.  The 
service medical records generated during the course of his 
U.S. Army Reserve and National Guard service do not show the 
appellant to have been diagnosed to have hypertension during 
these periods after active duty.  The record reflects that 
the appellant first reported that he had a history of 
hypertension in October 1987, approximately 12 years after he 
was discharged from active service.


The evidence accordingly does not show that the appellant had 
hypertension in service or within one year following such 
service.  Moreover, there is no evidence to indicate that the 
appellant now has hypertension which was caused by, or due to 
any incident in the appellant's military service.  Although 
the appellant maintains that the disorder was caused by his 
active military service, it is now well-established that the 
appellant, as a layperson, is not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).       

In summary, for the reasons and based expressed above, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for hypertension.  The claim is therefore denied.

Entitlement to service connection for bilateral hearing loss

Factual Background

A service department audiological evaluation in August 1964 
revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
X
10
LEFT
10
10
10
X
10

In March 1967, prior to his reassignment to Vietnam, the 
appellant denied then having, or ever having, ear trouble.  A 
service department audiological evaluation   revealed the 
following pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
5
X
5
LEFT
10
0
5
X
5

A service department audiological evaluation conducted as 
part of the appellant's pre-separation physical examination 
in September 1975 revealed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
X
5
LEFT
15
10
5
X
10

The appellant then denied having, or ever having had, hearing 
loss.  

The appellant's pre-enlistment physical examination prior to 
his entry onto Army Reserve service in September 1977 
reflects the following pure tone thresholds in decibels were 
detected during an audiological test:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
10
15
LEFT
0
15
20
15
10

The appellant denied then having, or ever having had hearing 
loss.  

An Army Reserve audiological evaluation in July 1978 revealed 
the following pure tone thresholds, in decibels:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
X
5
LEFT
10
10
10
X
15

The appellant denied then having, or ever having had hearing 
loss.  

An Army Reserve audiological evaluation in July 1982 revealed 
the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
0
X
15
LEFT
0
10
10
X
15

The appellant also then denied having or ever having hearing 
loss.  

Army National Guard audiological testing in September 1983 
resulted in the following pure tone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
10
5
LEFT
10
10
10
30
25

The appellant again denied having experienced hearing loss in 
an October 1987 medical history questionnaire, prepared in 
conjunction with an Army National Guard audiological 
evaluation.  Upon clinical testing, the following pure tone 
thresholds in decibels were noted:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
20
LEFT
5
5
5
30
10

Relevant Law

The law and regulations generally pertaining to service 
connection have been set forth above.

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385 
(2000), which states that hearing loss will be considered to 
be a "disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent. 38 C.F.R. § 
3.385.

Analysis

After careful consideration of all of the evidence of record 
in light of the appellant's contentions, the Board has 
determined that the appellant's claim of service connection 
for bilateral hearing loss is not well grounded.  The 
appellant has not been shown to have a competent diagnosis of 
hearing loss.

The Board first notes that it is the appellant's burden of 
proof to sustain entitlement to VA benefits.  A fundamental 
requirement in this respect is that there must be competent 
evidence of a disability.  In this matter, such is not of 
record either during the appellant's military service or at 
any time thereafter.  The record presently before the Board 
reflects that the appellant was continuously found by 
competent military medical examiners to have normal hearing.  
Moreover, these is no current clinical evidence of hearing 
loss.  Because the appellant does not have a clinically 
demonstrated hearing loss, no reasonable possibility exists 
that any assistance would aid the appellant in the 
establishment of entitlement to the benefit sought.  
Degmetich and Brammer, supra.  

In summary, for the foregoing reasons and bases, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim.  Accordingly, the claim is denied.

Reduction of compensation benefits awarded under 38 U.S.C.A § 
1151 
following settlement under the Federal Tort Claims Act

Factual Background

In September 1990, the appellant developed priapism after use 
of VA prescribed medication for depression.  He underwent 
surgical correction.  In a January 1991 VA examination, it 
was noted that the appellant had developed complete impotence 
since the surgery.  By rating decision dated in April 1992,  
benefits were granted for impotence under 38 U.S.C.A § 351 
[the predecessor statute to 38 U.S.C.A § 1151].  Although 
impotence was rated as zero percent disabling, the appellant 
was awarded special monthly compensation due to the loss of a 
creative organ.  

The record reflects that in February 1991, the appellant 
submitted a demand for compensation in the amount of 
$4,500,000 in damage under the Federal Tort Claims Act 
(FTCA), pursuant to 28 U.S.C.A. § 2671-2680.  The appellant 
based this cause of action upon the impotence resulting from 
the use of prescribed VA medication and subsequent surgery in 
September 1990.

In August 1993, and as part of a settlement in which the 
appellant received $200,000, the appellant, his wife and his 
attorney, R.I.D., signed a "Release in Full of All Claims," 
acknowledging that they released the U.S. Government from 
"all actions, causes of action, and all demands of whatever 
kind or nature" pertaining to personal injuries resulting 
from the action of the American Lake VA Medical Center, that 
had prescribed the use of the anti-depressant medication 
resulting in the appellant's impotence.  

By letter dated in September 1995, the appellant was advised 
of a proposed reduction in his compensation benefits for the 
loss of a creative organ.  In January 1996, the appellant was 
advised that effective that month, the reduction of benefits 
had been accomplished in accordance with 38 C.F.R. § 
3.800(2).  In his notice of disagreement, the appellant 
argued that he had been informed by his counsel that the 
settlement was for "pain and suffering," and did not bar 
the previously awarded amount for loss of a creative organ.  
He stated that he was never informed that he could not "be 
paid twice."  

Relevant Law

The provisions of 38 U.S.C.A. § 1151 provide in relevant part 
that where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or in death, 
disability compensation shall be awarded in the same manner 
as if such disability, aggravation, or death were service-
connected.  38 U.S.C.A § 1151(a).

Where an individual has been awarded a judgment against the 
United States in a civil action or, after December 1, 1962 
enters into a settlement or compromise of such a claim 
brought for disability under this section, no benefits shall 
be paid to such individual for any month beginning after the 
date of such judgment, settlement or compromise on account of 
such disability becomes final until the aggregate amount of 
benefits which would be paid but for this provision equals 
the total amount included in such judgment, settlement or 
compromise.   38 U.S.C.A 
§ 1151(b).  

Where any person is awarded a judgment on or after December 
1, 1962, against the United States in a civil action brought 
pursuant to 28 U.S.C. § 1346(b), or enters into a settlement 
or compromise on or after December 1, 1962, under 28 U.S.C.A.
§ 2672 or § 2677, by reason of disability. . . within the 
purview of 38 U.S.C.A. § 1151, no compensation . . . shall be 
paid to such person for any month beginning after the date 
such . . . settlement, or compromise on account of any such 
disability . . . becomes final until the total amount of 
benefits which would be paid except for this provision equals 
the total amount included in such . . . settlement or 
compromise. 38 C.F.R. § 3.800(a)(2).

Analysis

The appellant argues, in essence, that he was misinformed by 
his own attorney and VA regarding the nature of the 
settlement of the FTCA suit to which he agreed in August 
1993.  He also essentially posits that the reduction in his 
VA compensation benefits is unfair.  The record reflects that 
he has not presented any argument relative to the 
constitutionality of the operative statute or the calculation 
of the amount to be withheld.

It is well-settled that the starting point in interpreting a 
statute is its language, for "if the intent of Congress is 
clear, that is the end of the matter."  Lewis v. Brown, 8 
Vet. App. 287, 290 (1995) [quoting Gardner v. Brown, 5 F.3d 
1456, 1458 (Fed. Cir. 1993), aff'd, 513 U.S. 115 (1994)].  

The clear language of the provisions of 38 U.S.C.A § 1151(b) 
as applied to this matter indicate that "no benefits shall 
be paid" to an individual who has entered into a settlement 
or compromise of a FTCA suit against the United States 
"until the aggregate amount of benefits which would be 
paid" but for the settlement or compromise equals the total 
amount included in the settlement or compromise.  
The usage of the term "no benefits will be paid" cannot be 
read as anything but mandatory directive.  There is no 
discretion in as found in the law, and it is therefore clear 
that the appellant may not be granted double compensation as 
he demands.

Moreover, the record before the Board clearly reflects that 
the appellant, his spouse and attorney were clearly informed 
as to the effect of the settlement agreed to in August 1993, 
and his contention relative to being misinformed by the U.S. 
Government is patently without merit.  Indeed, assuming 
arguendo that he was in fact misinformed by United States 
Government personnel, the Court has held "erroneous advice 
given by a government employee cannot be used to estop the 
government from denying benefits."  See McTighe v. Brown, 7 
Vet. App. 29, 30 (1994).  See, in general, Office of 
Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) 
[the payment of Government benefits must be authorized by 
statute; therefore, erroneous advice given by a Government 
employee cannot be used to estop the Government from denying 
benefits].  

To the extent that the appellant argues his own 
representative misled him, his recourse is not with VA, but 
with his counsel.  

To some extent, it appears that the appellant is raising what 
amounts to a theory of relief couched in equity.  However, 
the Board is bound by the law in such matters and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. 
§§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress." 
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990).

In a case such as this where the law and not the evidence is 
dispositive, the claim must be denied because of a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

For the reasons and bases expressed above, the appeal is 
denied as to this issue.  


Entitlement to service connection for PTSD

Factual Background

The appellant's service medical records are pertinently 
negative for complaints of or treatment for gunshot or shell 
fragment wounds or for any indication that he was held 
prisoner by the enemy.

In August 1972, the appellant underwent a service department 
physical examination.  His psychiatric condition was reported 
to be normal.  The appellant's pre-separation physical 
examination medical history questionnaire dated in September 
1975 reflects that he denied ever having frequent trouble 
sleeping, depression or excessive worry, loss of memory, or 
"nervous trouble of any sort."  Upon clinical examination, 
his psychiatric condition was noted to be normal.  

In an October 1975 report of physical and mental status on 
release from active service, the appellant's health profile 
was noted to be P-1, U-1, L-1, H-1, E-1, S-1.  
[The "PULHES" profile reflects the overall physical and 
psychiatric condition of a soldier on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service. The "P" stands for 
"physical capacity or stamina;" the "U' indicates "upper 
extremities;" the "L" is indicative of the "lower 
extremities;" the "H" reflects the state of the "hearing and 
ear;" the "E" is indicative of the eyes; and the "S" stands 
for psychiatric condition. See Odiorne v. Principi, 3 Vet. 
App. 456, 457 (1992).].

Also of record are various service department medical records 
generated during the course of the appellant's Army Reserve 
and National Guard service.  In reports of medical history 
dated in September 1977, July 1978,  July 1982 and October 
1987, the appellant denied then having, or ever having had, 
frequent trouble sleeping, depression or excessive worry, and 
nervous trouble of any sort.  The reports of clinical medical 
examinations conducted on these occasions reflect that the 
appellant's psychiatric conditions were noted to be normal.  
 
The appellant was hospitalized at a VA facility in September 
1990.  He reported that his wife had dies a few months 
previously, and that their marriage had been characterized as 
including a loss of sexual intimacy.  The appellant also 
related that while in Vietnam, he saw combat and that he was 
a "ground pounder" from 1964 to 1968.  He stated that he 
received a "shrapnel wound to the head," and that he 
recovered to return to combat service.    

The appellant underwent a VA psychiatric examination in 
January 1991.  The appellant related that he was sexually and 
physically abused as a child, and that his first wife died 
from breast cancer.  He related that he was stationed in 
Vietnam from 1964 to 1967 and from 1971 to 1972 as an 
infantryman.  He reported that he had "extensive infantry 
combat experience," and that he was wounded four times in 
the right leg, the left foot, the back and the head.  He 
stated that his skull wound was sustained when he was hit by 
sniper fire.  The appellant was diagnosed to have long-
standing depression, disrupted social relationships, and 
"more recent delayed stress reactions."  The examiner noted 
the appellant was the product of an "abused and deprived 
childhood," and cited the appellant's "extensive combat 
infantry experience."

During the course of a February 1991 VA medical referral to a 
seizure clinic in connection with his claim for brain damage 
asserted to have been caused in service, the appellant was 
reported to be a combat veteran and former prisoner of war 
with PTSD.  It was noted that the appellant then had a 
problem in committing domestic violence.  Upon referral to 
the seizure clinic, the appellant was examined by M.C., a 
neurology nurse specialist.  The examiner reported the 
appellant to be a Vietnam combat veteran who escaped from 
being a prisoner of the enemy.  In part, the nurse specialist 
also observed that the appellant also had a "history of a 
shrapnel wound to [the] head" in 1968.  She further observed 
that a computerized axial tomography study had found atrophy 
of the right brain, and a electroencephalographic study had 
shown indications which may "or may not" be indicative of 
seizures.  The diagnostic impression was that the appellant 
had "PTSD dissociation episodes aggravated by confrontation 
which trigger POW flashbacks."  The examining nurse reported 
that the appellant was her patient "while wounded" in 
Vietnam in 1968.   

The appellant was hospitalized at a VA facility in May 1991.  
He reported that he had four combat tours in Vietnam, and 
that he had resulting PTSD symptoms.  The appellant again 
related that he was abused as a child.  The appellant was 
admitted to the hospital immediately after serving a period 
of civil incarceration.  He related that while in jail, he 
had daily flashbacks of his period as a prisoner of war.  The 
appellant was diagnosed to have PTSD due to "multiple combat 
tours in Vietnam."  In a December 1992 substantive appeal, 
the appellant reported that while in Vietnam, he killed a 
child.  

A January 1992 report is of record, authored  by J.A.L., 
M.D., and apparently forwarded to the appellant's then legal 
counsel for a requested assessment of possible psychiatric 
results of the appellant's impotence as caused by the use of 
VA prescribed medications for Trazodone.  The physician noted 
that the appellant had been reported to be a Vietnam combat 
veteran and a former prisoner of war.  

In a June 1992 letter, Dr. J.A.L. opined that if the 
appellant's self-reported military history was false, the 
development of his psychiatric symptoms could have been 
linked to the loss of his sex life after the death of his 
first wife.  He observed that the appellant could have first 
sought help for major depression after the death of his first 
wife and his urological surgery when he became impotent.  Dr. 
J.A.L. further opined that if this were the case, the 
appellant had PTSD caused by the "extreme trauma" of being 
in a psychiatric hospital, and becoming impotent "due to 
traumatic injury to his penis."  He further expressed doubt 
that the appellant's non-combat assignments in Vietnam would 
have an effect on his psychiatric impairment.  The physician 
observed that if the appellant were to imagine that he was 
exposed to combat during "all those tours of duty in the war 
zone," that this may be the product of the appellant's 
fantasy, associated with the sudden traumatic and permanent 
loss of his sex life.  In part, he diagnosed the appellant to 
have chronic PTSD, that was caused by permanent and total 
erectile incompetence and sexual impotence and depression.

The appellant underwent a VA psychiatric examination in May 
1995.  The examiner reported that the source of his 
information included a one-hour interview with the appellant 
and his spouse, as well as the review of an extensive VA 
claims folder.  As to the appellant's history, the examiner 
reported that the appellant's PTSD stressors "had been 
previously well-documented."  He noted that the appellant 
had claimed to be in Vietnam from 1964 to 1968 where he saw 
"extensive combat and was in many firefights, and 
"witnessed extensive maiming and killing," and that while 
the appellant was on a "secret CIA mission," he was 
captured, tortured and escaped.  The psychiatrist noted that 
the appellant's spouse also reported that the appellant's 
history of being a former prisoner of war "was, in fact, 
documented."  In part, the appellant was diagnosed to have 
PTSD.  

Relevant Law

The generally relevant law pertaining to service connection 
is outlined above.  

Certain listed diseases are rebuttably presumed to be service 
connected if manifested by a former POW who was interned or 
detained for not less than 30 days. The presumption of 
service connection applies if they are manifested to a degree 
of 10 percent or more at any time after discharge, and even 
if there is no record of such disease during service. 38 
C.F.R. § 3.309(c). Such diseases include irritable bowel 
syndrome, peptic ulcer disease, psychosis, any of the anxiety 
states, dysthymic disorder (or depressive neurosis), and 
beriberi heart disease (which covers ischemic heart disease 
in a former POW who had experienced localized edema during 
captivity).  Such diseases do not include diverticular 
disease, esophagitis, esophageal ulcer, gastroesophageal 
reflux disease, or brain hemorrhage.

Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

With respect to PTSD, in order for service connection to be 
awarded, three elements must be present: (1) a current 
medical diagnosis of PTSD; (2) medical evidence of a causal 
nexus between current symptomatology and a claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  See 38 C.F.R. 
3.304(f); Moreau v. Brown, 9 Vet. App. 389 (1996).  With 
respect to the second element, if the evidence shows that a 
veteran did not serve in combat, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also 
Gregory v. Brown, 8 Vet. App. 563 (1996); Collette v. Brown, 
82 F.3d 389 (Fed.Cir. 1996); Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor. See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

Applicable law provides that where it is determined, through 
the receipt of certain recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding the stressors 
must be accepted as conclusive as to their actual occurrence 
and no further development for corroborative evidence will be 
required, provided that the appellant's testimony is found to 
be "satisfactory."  Satisfactory evidence is "credible" and 
"consistent with the circumstances, conditions, or hardships 
of such service."  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).

In Kessel v. West, 13 Vet. App. 9 (1999), the Court observed 
that the import of the statute is ascertained when viewed in 
the context of comparing the evaluation of the merits of the 
claim of a non-combat veteran and a combat veteran.  A non- 
combat veteran's claim must be denied if the preponderance of 
the evidence is against the claim. By preponderance of the 
evidence is meant that the truth of the fact in controversy 
is "more likely than not."  See Aguilar v. Derwinski, 2 Vet. 
App. 21, 23 (1991). Conversely, a combat veteran's claim 
cannot be denied unless there is "clear and convincing 
evidence" to the contrary as to the service incurrence or 
aggravation element.  By "clear and convincing" is meant that 
there is a "reasonable certainty of the truth of the fact in 
controversy."  See Vanerson v. West, 12 Vet. App. 254 (1999).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), it was observed 
that under 38 U.S.C.A. § 1154(b) and applicable regulation, 
the evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made by considering military citations that expressly denote 
as much and/or other service department or lay evidence that 
is credible.  See Doran v. Brown, 6 Vet. App. 283, 289 
(1994).

Analysis

(i)  The appellant's military service

As an initial consideration, the Board must resolve an issue 
involving the nature and character of the appellant's 
military service.  The appellant has maintained that contrary 
to the report of National Personnel Records Center (NPRC), 
which in essence indicates that he served two tours of duty 
in Vietnam as an automotive repairman, he had approximately 
four consecutive years of combat service in Vietnam during 
which time he participated as an infantryman in secret 
missions.  In October 1994, the appellant reported that his 
military occupational specialty was changed to combat 
infantry "on [the] boat" enroute to Vietnam in 1964, then 
changed back to automotive repairman when he claims to have 
left Vietnam in 1968.  He further maintains that he was a 
prisoner of war from August to December 1966 when he escaped 
and made his way back to his unit in July 1967.  He further 
maintains that he is the recipient of Silver Star, the Bronze 
Star and four awards of the Purple Heart.  

As to the reasons for the asserted absence of official 
documentation reflecting such service, the appellant argues 
that because he participated in "Operation Phoenix" as an 
operative of the Central Intelligence Agency, he was informed 
by his commanders in Vietnam that there would be no record of 
his participation. 

The Board first observes that the NPRC has reported that the 
appellant served on active duty with the United States Army 
from September 1964 to October 1975.  The appellant's 
military service records also reflect that he served in 
Vietnam from April 1967 to March 1968 and from June 1971 to 
January 1972 as an automotive repair specialist or 
supervisor.  The appellant also served in these occupational 
specialties throughout his active military service.  Also of 
record are various documents showing periods of National 
Guard and Army Reserve service following the appellant's 
active duty.  There is no mention of any combat or related 
service qualification in the appellant's service records, nor 
is there any record of any of the awards indicative of combat 
status claimed by the veteran.  The Board further observes in 
passing that there is also no record of training consistent 
with his purported history of secret and dangerous combat 
missions, such as Ranger or survival.    

The Board first observes that the reliance upon official 
service department records is now well-settled.  38 C.F.R. §§ 
3.203(a), (c); See Soria v. Brown, 118 F.3d 747, 749 
(Fed.Cir. 1997);  Spencer v. West, 13 Vet. App. 376, 380, 
(2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); 
Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).   

In this matter, the NPRC has been contacted on numerous 
occasions in an effort to verify the appellant's reports - in 
October 1977, March 1991 and October 1993.  On  the latter 
occasion, and contemporaneous with its effort to corroborate 
the appellant's claimed combat-related awards, the RO 
requested that the appellant forward any copies of 
documentation that would substantiate that he was the 
recipient of the Silver Star, the Bronze Star or the Purple 
Heart.  Through his spouse, the appellant responded that he 
did not have the requested documentation.  In October 1994, 
the NPRC reported that its records failed to reveal that the 
appellant was the recipient of the claimed awards.  

The appellant's report of discharge from active services 
reflects that he is the recipient of the National Defense 
Service Medal, the Republic of Vietnam Campaign Medical with 
device, the Vietnam Service Medal, the Vietnam Cross of 
Gallantry and the Meritorious Unit Citation.  The Board 
further notes that the appellant's Army National Guard and 
Army Reserve service personnel records are devoid of any 
mention of the appellant's claimed awards of the Silver Star, 
the Bronze Star or the Purple Heart.

Each report of the NPRC has essentially duplicated its 
earlier findings, and related that the official service 
department records did not corroborate the appellant's 
accounts.  There is no evidence that any of these efforts 
were flawed by the presentation by the RO of inaccurate 
personal data pertaining to the appellant.  Sarmiento v. 
Brown, 7 Vet. App. 80, 85 (1994).

The NPRC's reports include discharge documents issued by the 
service department,  (DD Forms 214), and reflect that the 
appellant he had active service with the U.S. Army from 
September 1964 to October 1975.  His military occupational 
specialties throughout the period of active service (i.e., 
both in Vietnam and elsewhere) are listed as wheel vehicle 
mechanic, automotive repair parts specialist, and general 
vehicle repairman.  Of particular relevance in light of the 
appellant's contentions as to the other documentary evidence 
of record, the Board observes that the military occupational 
specialty designators are listed as 63H, 76S, and 63C, 
respectively, indicating both automotive and supply specialty 
qualification.  The appellant is nowhere indicated to have a 
specialty of the "11" prefixed specialties, well known to 
indicate infantry qualification, or other combat arms skill.  

Various military orders as found in the record also reflect 
that the appellant's military occupational specialty was in 
the "63" prefixed series as reported in his separation 
documents -such designation is known to be indicative of 
automotive maintenance specialties, as evidenced by the 
appellant's reports of separation from the Armed Forces (see, 
e.g., Department of Defense forms 214 of record).  The record 
of the appellant's unit assignments throughout his active 
military service, including his tours in Vietnam, reflect 
that he was employed in the field of automotive maintenance, 
without exception.  
 
Besides Basic Combat Training, there is no indication that 
the appellant was ever trained as a U.S. Army Ranger, 
infantryman, or other similar qualification to engage in 
combat action.  Instead, the appellant successfully completed 
schooling to achieve, maintain and continuously improve his 
proficiency in automotive repairs.  The Board observes that 
the appellant signed each of the issued reports of 
separation, and these reports are signed by an officer of the 
Armed Forces - these factors indicating that these documents 
were both maintained in the regular course of military 
administrative procedures and were acknowledged as correct by 
both the appellant and the service department.  See Leonard 
v. Brown, 10 Vet. App. 315, 316 (1997); YT v. Brown, 9 Vet. 
App. 195, 199 (1996); Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992) (Generally discussing the presumption of 
regularity applying to administrative procedures.).      

Of particular note, the appellant points to an October 1967 
order for the Good Conduct Medal, issued by the 313th Radio 
Research Battalion.  Although the appellant has periodically 
argued that the "371st RR Co[mpany]" as indicated in several 
orders indicates that "RR" should be read as indicative of 
a "Ranger Recon" unit, the logical conclusion is that the 
subordinate unit of a Radio Research Battalion would be a 
Radio Research company, not a Ranger company.  In any event, 
the appellant's argument that an official order indicated his 
participation in  a "Ranger Recon" operation is patently 
inconsistent with his representation that his participation 
in covert action was secret.  

The appellant has also argued that because he was then issued 
a Good Conduct Award for the period from August 1964 to July 
1967 by the 313th Radio Research Battalion, such would 
indicate that he was assigned to that unit, and therefore in 
Vietnam, for the entire period as indicated.  However, it is 
well known that the inclusive dates are not indicative of the 
tenure of assignment to the specified unit, but are instead 
for the period for which the award was rendered.  The 
appellant's dates of service in Vietnam, from April 1967 to 
March 1968 and from June 1971 to January 1972, are clearly 
stated in the official records.       

The appellant's service personnel record reflect the 
following foreign service assignments:

From			To				Assignment
March 1964 		December 1965		U.S. Army Europe 
(Germany)
April 1967		March 1968			U.S. Army Pacific 
(Vietnam)
July 1969		January 1971			U.S. Army Pacific 
(Japan)
January 1971		June 1971			U.S. Army Pacific 
(Korea)
June 1971		January 1972			U.S. Army Pacific 
(Vietnam)

As with his reports of separation from the armed forces, the 
appellant signed his service personnel record of assignments 
on October 10, 1972. 

The Board has also carefully scrutinized the appellant's 
service medical records.  These also provide no support for 
the appellant's assertion regarding his continual assignment 
to Vietnam, his claimed POW experience, or the nature of his 
duties as a covert infantryman.  Documents entitled "Health 
Record - Abstract of Service" reflect that from May 1964 to 
December 1965, the appellant was assigned to the 124th 
Ordnance Company with a mailing address of Army Post Office 
(APO) New York - indicative of a European assignment.  The 
same form reflects that in February 1966, the appellant was 
treated by an Army dental clinic at Fort Ord, California 
until April 1967 upon his assignment to the 371st Radio 
Repair Company, when he was treated by the 15th Medical 
Battalion in Vietnam.  The documents further reflect that at 
some point in May 1968 he was treated by the Post Dispensary 
while assigned to Headquarters and Headquarters Company, U.S. 
Army Garrison, Arlington Hall Station, Virginia.    

Other service medical records reflect that in May 1964, the 
appellant had been  assigned to a unit in Nellingen, Germany.  
In August of that year, the appellant signed a report of a 
service department physical examination conducted by an Army 
dispensary located in Nellingen.  [The Board observes that 
also of record is a copy of an reenlistment form dated as 
signed by the appellant on September 16, 1964 in Nellingen, 
Germany and also signed by the officer of the Army Forces who 
administered the oath of reenlistment to the appellant.].  A 
clinical record cover sheet reflects that by August 1966, the 
appellant had been reassigned to Fort Ord, California.  
Consistent with the report of the service department's log of 
the appellant's assignments as reflected in his personnel 
record, the appellant underwent a physical examination in 
March 1967 (i.e., approximately one month prior to his 
transfer) for the specific purpose of reassignment to the 
Republic of Vietnam.  The appellant's signature appears on 
the report of medical history then generated in preparation 
for the examination.  

Through his representative, the appellant argues that VA 
failed to develop the question of his POW status.  The 
appellant argues that the provisions of VA's Adjudication 
Procedures Manual (M21) have created a substantive right to 
such development in Part IV, Chapter 11, paragraph 
11.06(e)(3).  However, the appellant's contention is without 
merit.  

As an initial consideration, the Board observes that when the 
appellant first applied to VA for service connection for 
several claimed disorders in August 1977, he specifically 
denied ever having been a POW.  (See block 10e, VA form 21-
526, received in August 1977).  

As to the appellant's particular contention, the quoted 
portion of the manual in question mandates that "[i]n every 
case involving alleged detention by an enemy government . . . 
an attempt to confirm POW status through the service 
department is required.  Use of the POW microfiche as a means 
of determining POW status is not acceptable."  M21, Part IV, 
Chapter 11, paragraph 11.06(e)(3).  As is noted above, 
service personnel and medical records as forwarded by the 
NPRC clearly reflect that the appellant was not in prisoner 
of war status at the time he reported.  The law does not 
require the doing of a useless act - in this case, a further 
attempt to corroborate what official government records have 
already shown to be patently untrue.  Winters v. West, 12 
Vet. App. 203, 207 (1999); Luallen v. Brown, 8 Vet. App. 92, 
96 (1995).    

In sum, there is therefore no evidence supporting the 
appellant's assertions of a character of service other than 
as is reported by the NPRC.  The appellant did not serve as a 
infantryman, nor was he a POW.  There is also no evidence to 
indicate that the appellant served four consecutive years in 
Vietnam, much less in combat.  In light of the record 
indicating that the appellant spent two regularly assigned 
tours in Vietnam, this aspect of the appellant's contention 
is also incredible.  See Duran v. Brown, 7 Vet. App. 216, 220 
(1994); see also Samuels v. West, 11 Vet. App. 433, 436 
(1998) (where the veteran sought service connection for post-
traumatic stress disorder, based upon multiple stressors 
occurring during "combat" in Vietnam, and the record clearly 
showed he had never served in Vietnam, no presumption of 
credibility attached to his statements of his in-service 
claimed stressors).

(ii)  The merits of the claim

The appellant has been diagnosed to have PTSD.  He therefore 
meets one of the  predicate components for a grant of service 
connection for PTSD - a current diagnosis of the disorder in 
question, as mandated by the  second prong of 38 C.F.R. § 
3.304(f).  However, having carefully considered all other 
evidence of record, the Board finds that credible supporting 
evidence has not been obtained to indicate that the appellant 
sustained the stressors he claimed.  The appellant has 
reported participating in "firefights," witnessing death 
and personal injury, as well as killing a child and being a 
POW.  

First, and as is noted above, the overwhelming weight of the 
probative evidence of record indicates that the appellant 
served two tours of duty in Vietnam as an automotive repair 
specialist or repair parts specialist.  There is no evidence 
of record to indicate that during the course of performing 
these duties in Vietnam, the appellant was engaged in any 
combat activity, or that he was ever a prisoner of war.  The 
appellant's personnel records do not reflect that he is the 
recipient of any awards or decorations indicative of 
participation in combat.  See United States of America 
Department of Defense Manual of Military Decorations and 
Awards, Appendix D, July 1990.  In particular, the award of a 
Vietnam Service Medal was awarded if a veteran served between 
July 4, 1965 and March 28, 1973 in Vietnam or in Thailand, 
Laos, or Cambodia in direct support of the operations in 
Vietnam. Id. at D-20.  A Vietnam Campaign Medal was awarded 
to all service personnel within the cited theater, and it is 
not determinative of combat participation.  See United States 
of America Department of Defense Manual of Military 
Decorations and Awards, at 7-7, September 1996. The Vietnam 
Cross of Gallantry with Palm was awarded by the Vietnamese 
government and may, or may not, signify that a veteran 
engaged in combat. 

Independent of that information as reflected in the 
appellant's service personnel records, credible supporting 
evidence has not been obtained indicating that the appellant 
participated in events constituting combat.  Critical to this 
determination is the fact that all of the appellant's 
accounts have been predicated upon his wholly incredible 
account of having been a combat infantryman or a prisoner or 
war.  The appellant has related no events constituting 
stressors within the context of his documented service as an 
automotive repairman or supplyman.  See VAOPGCPREC 12-99, 
(October 18, 1999) [holding in part that the ordinary meaning 
of the phrase "engaged in combat with the enemy," as used 
in 38 U.S.C.A. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case by 
case basis.] 

In finding that credible supporting evidence has not been 
obtained to support a finding that the appellant engaged in 
combat, the Board has carefully considered the February 1991 
report of VA nurse M.C.  As is noted above, she reported in a 
VA medical referral that the appellant had been her patient 
"while wounded" in Vietnam in 1968.   However, there is no 
indication of record to indicate upon what basis M.C. related 
this recollection, fully 23 years after the event, and there 
is no  indication of the nature of the appellant's in-service 
injury.  As noted above, the appellant's service medical 
records are utterly devoid of any reference to a head wound 
or to any other wounds.  

Most critically, the text of her February 1991 report reveals 
that nurse M.C. heavily relied upon the appellant's account 
of having been a "combat veteran" and former POW, who had a 
"history of" a shrapnel wound to the head.  These 
assertions and events are clearly not substantiated by 
record.  Indeed, because they are contradicted, nurse M.C.'s 
observation is without probative value.  See Godfrey v. 
Brown, 7 Vet. App. 398, 407 (1995) [where a report of the 
Social Security Administration [SSA] reflected that its 
findings were based on the veteran's disability encompassing 
"twenty-year history of back problems," as evidenced by 
"medical evidence" and the medical evidence as evidenced in 
the SSA file shows no such history, the SSA statement cannot 
be presumed to be credible when on its face it conflicts with 
the lack of substantiation for it in the very medical 
evidence on which it is expressly premised].
   
Similarly, although various VA and other medical providers 
have relied upon the appellant's account of his military 
service in formulating diagnoses, these opinions are not 
probative relating to the issue of whether the appellant is a 
combat veteran.  (See, e.g., May 1995 VA medical 
examination.).  To the extent that any of the examiners so 
relied upon the appellant's unsubstantiated account, or 
implied a belief in it, the examiner's opinions are not 
probative.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996).  It is now well-settled that the mere transcription 
of medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See Grover v. West, 12 
Vet. App. 109, 112 (1999); Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).   

Because the appellant is not a veteran of combat, there must 
be credible supporting evidence of record that the alleged 
stressors actually occurred in order to warrant service 
connection.  His lay testimony is insufficient, standing 
alone, to establish service connection.  Cohen v. Brown, 10 
Vet. App. 128, 147 (1997).  There is nothing in this case 
corroborating the appellant's claimed stressors, and the 
appellant has not pointed to the existence of any information 
that would aid in this inquiry.  See Kessel v. West, 13 Vet. 
App. 9 (1999) and Aguilar v. Derwinski, 2 Vet. App. 21 
(1991).   

In short, the Board finds the appellant's story, first 
expressed in 1990 - that for reasons unexplained he was 
transformed from a mechanic into a CIA operative "on the 
boat" to Vietnam; spent four consecutive years in combat; 
was wounded in combat; was a POW and escaped; and was 
transformed back into an auto mechanic for the remainder of 
huis active and Reserve service - to be unbelievable.  His 
story is uncorroborated and is flatly contradicted by all 
official records as well as his own statement to VA in 1977.  
Although there is no question that he served in Vietnam, the 
credible, probative evidence clearly indicates that it was in 
a non combat status.  This case is similar to Samuels v. 
West, 11 Vet. App. 433, 436 (1998) in that his statements 
concerning his experiences in Vietnam are inherently 
incredible.  See also Swann v. Brown, 5 Vet. App. 229, 233 
(1993), another case involving a non combat Vietnam veteran, 
in which the Court stated "The BVA was not bound to accept 
appellant's uncorroborated account of his Vietnam experiences 
. . ." and a diagnosis of PTSD "can be no better than the 
facts alleged by the appellant." 

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim.  Service connection for PTSD is 
denied.

Claims of Service Connection for a back injury and for 
 the residuals of wounds of the head, right shin and left 
foot

The factual evidence of record as to these claims has been 
developed contemporaneously and the appellant presents 
similar contentions relative to such evidence.  Because the 
Board finds upon this review that the applicable law mandates 
similar dispositions as to each of these claims, in the 
interest of avoiding duplication, the appellant's claims are 
discussed in a single section.  

Factual Background

As is noted above, the appellant's service medical records 
are pertinently negative for reports of gunshot wounds.  Nor 
is there any reference to a foot injury.  In January 1972 the 
appellant completed his second tour of duty in Vietnam as an 
automotive maintenance specialist.  During an August 1972 
service department physical examination, the appellant's head 
was noted to be normal upon clinical examination.  The 
appellant reported that he was in good health, and he was 
found to be qualified for retention on active duty.  The 
appellant's feet and lower extremities were noted to be 
normal.  

In his September 1975 pre-separation report of medical 
history, the appellant did not report that he had sustained 
any wounds to the legs or feet.  Upon clinical evaluation, 
his lower extremities and skin were noted to be normal.   The 
pre-separation physical examination report is devoid of any 
mention of complaints, symptoms, or diagnoses related to any 
skull injury.  In the appellant's report of medical history 
questionnaire, and to the inquiry as to whether he had ever 
been a patient in any type of hospital, the appellant did not 
relate any information relative to a skull injury.  The 
appellant specifically denied having sustained a "head 
injury."  

As has been previously noted, the appellant's original claim 
of entitlement to service connection for various disabilities 
was received in August 1977.  At that time, although the 
appellant listed unspecified "back problems," he did not 
mention or allude to any wound to the head, right shin or 
left foot, and there is no mention in the record of 
hospitalizations for any of these disorders.  

The appellant's Army Reserve and National Guard service 
medical records dated in September 1977, July 1978, July 1982 
and October 1987 are devoid of any mention of any lower 
extremity wounds, injuries, complaints, symptoms, or 
diagnoses.  The reports also reflect that the appellant 
specifically denied ever having had a head injury, and the 
reports of clinical medical examinations conducted on these 
occasions reflect that the appellant's head was noted to be 
normal.     

The appellant reported in a November 1990 statement that 
while in Vietnam in 1965, he "received a bullet through 
[his] helmet that bounced off of [his] skull."   He also 
stated that in 1967, he was "wounded in the left foot," and 
sent to Saigon for treatment.  On these occasions he stated 
that he was medically evacuated to Saigon and then to Japan 
for hospitalization.  He stated that he was then returned to 
Vietnam after being hospitalized for three months.  

During a January 1991 VA examination, the appellant reported 
that when he was  assigned to Vietnam in 1965 he stepped on a 
"punji stick," and injured his left foot.  He reported that 
the stick went through his boot.  Examination of the left 
foot revealed a 2 centimeter, well-healed, deep scar along 
the medial aspect of the heel which was tender to palpation.  
No erythema was present.  He also reported during the course 
of the examination that while in Vietnam, he sustained a 
bullet wound to the right shin area, and that he had since 
experienced persistent, aching pain.  Radiographic 
examination of the right lower extremity from the knee to the 
ankle revealed normal structures, and no acute bony trauma or 
pathology was present.  Clinical examination revealed a one 
centimeter, well-healed scar which was tender to palpation.  

During the January 1991 VA examination, the appellant 
reported that he was assigned to Vietnam in 1968 when he was 
"shot in the head."  He reported that the bullet did not 
penetrate his skull, but that it was in right frontal area 
above his right eye.  Clinical examination revealed a .3 
centimeter, well-healed scar above the right eyebrow.  
Although the appellant was scheduled for a VA radiographic 
examination, he failed to report.    

The January 1991 VA examiner diagnosed the appellant to have 
in part, a "left foot injury with persistent pain;" a 
"right shin bullet injury with persistent discomfort;" and 
a "history of a bullet wound to the head, with intermittent 
loss of vision in the right eye, along with 
unconsciousness."  

As was noted above, during the May 1991 VA hospitalization 
for treatment of psychiatric symptoms, the intake examiner 
record that the appellant "gave a history of a bullet 
penetrating his helmet while in Vietnam which (according to 
the appellant), 'screwed up [his] brain.'"  The examiner 
reported that consultation with M.G., RN, revealed that she 
was the nurse who was on special duty to the appellant when 
he "had the bullet wound head concussion in Vietnam in 1972, 
and confirmed that portion of his history."  [The Board 
observes that in a copy submitted by the appellant, this 
document was altered to indicate that the date of 1972 should 
have been 1968.].  

During a July 1993 personal hearing conducted at the RO, the 
appellant testified in substance that he was injured in the 
left foot by a punji stick in 1965.  He stated that the stick 
came through his boot and into his left foot.  He stated that 
the wound was not through and through.  He stated that this 
occurred when he was "on patrol," and that after his injury 
he was hospitalized at the An Khe field hospital.  As to his 
claimed right shin injury, he reported that he believed that 
a bullet, "hit something, and came out."  

During the July 1993 personal hearing, the appellant also 
stated that he was wounded by shrapnel in his back while in 
Vietnam in 1971.  He stated that some of the shrapnel was 
removed at field hospital, but that when he returned to the 
United States he noticed that his wound was draining.  He 
added that in 1974, after the wound continued to drain, he 
consulted physicians at Fort Lewis who admitted him to a 
hospital where he underwent surgery for removal of the 
shrapnel.  He said that physicians removed two pieces of 
shrapnel out of his lower back, but left one in because it 
was "too close to the spine."  He said that the cyst from 
the shrapnel injury continued to drain and hurt.

Relevant Law

The relevant law pertaining to service connection and the 
provisions of 38 U.S.C.A § 1154(b) is outlined above.

Analysis

The appellant's essential contention as to these disorders is 
similar to that advanced to support his claim of entitlement 
to service connection for PTSD:  he argues that the disorders 
in question are the residuals of wounds sustained during the 
course of his alleged service as a combat infantryman or his 
time as a POW.  However, as was previously discussed, these 
accounts are inherently incredible and are belied by the 
official records as well as the appellant's own certification 
to VA in 1977.  

For reasons which have been expressed in detail above with 
respect to the appellant's PTSD claim, the Board has found 
that the appellant is not a veteran of combat. Because of 
this finding, the provisions of 38 U.S.C.A § 1154(b) are not 
applicable, and there must therefore be supporting evidence 
to demonstrate that the claimed in-service incidents 
occurred.   Nor is he an ex-POW, so the provisions of 
38 C.F.R. § 3.309(c) are inapplicable.     

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994).  Thus, after finding that the 
appellant was not a POW or that he is a combat veteran, the 
question remains for the Board as to whether any of the 
claimed injuries were sustained during the course of the 
appellant's service.  

As to the appellant's claimed back injury, the Board observes 
that the record is devoid of any mention of any disorder 
separate than that described as the residuals of a pilonidal 
cyst, which have been service connected.  Indeed, the service 
medical records indicate that he was found by service 
department medical examiners to be physically qualified for 
both active and reserve military service.  Although the 
appellant reported that military physicians removed shrapnel 
from his back in 1974, the record does not support this 
contention.  The sole back disability reflected in the 
appellant's service medical records involve the residuals of 
a pilonidal cyst.   

The evidence of record does not also support findings that 
the appellant, a non-combat veteran, was wounded in the right 
temple, right shin, or left foot as he reported.  The service 
medical records are devoid of any mention of such injuries, 
and the appellant's periodic service department physical 
examinations continuously found none of the abnormalities 
that he claimed.  Reiterating, to the extent that post-
service medical examiners found the appellant to have 
injuries to the head, right shin, or left foot that were 
linked to claimed Vietnam injuries, the examiners' opinions 
are without probative value as they are based solely upon the 
appellant's unsubstantiated account.  See Swann, supra.  

In summary, with respect to the claimed injuries of the back, 
head, right shin and left foot, the preponderance of the 
evidence is against the veteran's claim.  There is no 
evidence of record, aside from the veteran's own statements, 
that such disabilities were incurred during the veteran's 
military service.  As discussed in detail above, the Board 
finds the veteran's statements as to the alleged incurrence 
of these disabilities not to be credible.  The benefits 
sought on appeal are accordingly denied.



ORDER

Service connection for  residuals of in-service electrocution 
is denied.  

Service connection for hypertension is denied.  

Service connection for bilateral hearing loss is denied.

The appeal for reinstatement of that amount of compensation 
benefits withheld under 38 U.S.C.A § 1151(b) is denied.

Service connection for PTSD is denied.

Service connection for a back injury is denied.

Service connection for the residuals of a gunshot wound to 
the head is denied.

Service connection for the residuals of a gunshot wound to 
the right shin is denied.

Service connection for the residuals of a punji stick wound 
to the left foot is denied.  


REMAND

Entitlement to a disability rating greater than 10 percent 
for a pilonidal cyst

Factual Background

In January 1972, the appellant underwent surgical removal of 
a pilonidal cyst.  His service medical records reflect that 
approximately one month later, he fell and sustained slight 
bleeding to the operative site.  In June 1972, the appellant 
was treated for chronic drainage of the pilonidal cyst site.  
The appellant underwent a further excision of the cyst in 
July 1974.  

By rating decision dated in February 1992, service connection 
was granted for the residuals of a pilonidal cyst, and a 10 
percent disability evaluation was assigned.  In his December 
1992 substantive appeal, the appellant related that due to 
the pain occasioned by his pilonidal cyst, he could not walk 
and could not sit for more than 15 minutes.  In various 
correspondence, the appellant has continued to assert 
continued drainage and pain resulting from the location of 
the pilonidal cyst removal.  

Reasons for Remand 

The appellant has stated that the symptoms of his service-
connected disability have increased.  He has not been 
afforded a VA examination to ascertain the degree of severity 
of his service-connected disorder.  See Flash v. Brown, 8 
Vet. App. 332, 339-340 (1995) [the statutory duty to assist 
requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of the disability].  The veteran's increased rating 
claim will therefore be remanded on this basis.  

Accordingly, the claim for a disability rating greater than 
10 percent for a pilonidal cyst are REMANDED for the 
following development:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, 
private, or other medical treatment that 
is not evidenced by the current record 
with regard to the remanded claim.  The 
appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.   

2.  The RO is to afford the appellant an 
examination to ascertain the severity of 
his service-connected pilonidal cyst 
residuals.  The examination is to be 
conducted by an appropriately qualified 
medical examiner, who should review the 
appellant's claims folder in connection 
with the examination and acknowledge its 
receipt and review in any report 
generated as a result of this 
examination.  The examiner must 
specifically comment upon the presence of 
any scarring resulting from the pilonidal 
cyst removal, and the degree of any of 
its nourishment, ulceration, exfoliation, 
exudation, of any clinical evidence of 
pain.  The report of the examination 
should be associated with the appellant's 
VA claims folder.  

Following completion of the actions that are specified above, 
the RO must readjudicate the claim.  If the appellant's claim 
remains denied, he and his representative should be furnished 
a Supplemental Statement of the Case and given the 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board, if in order.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts. The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The appellant is advised that no action is required of him 
until further notice. However, the duty to assist is not a 
unilateral obligation on VA, and an appellant wishing 
assistance in the development of his claim cannot passively 
wait for it in circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
see Gregory v. Brown, 8 Vet. App. 563, 571 (1996); Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).   

Accordingly, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand is necessary for a comprehensive and correct 
adjudication of his claims.  38 C.F.R. § 3.655(b) (2000).  
The appellant's cooperation in these efforts, to include 
reporting for the examination, as well as any other 
development of the claim requested by the RO, is both 
critical and appreciated.  However, the appellant is further 
advised that his failure to report for the examination 
without good cause may result in the claim being considered 
on the evidence now of record or denied.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals



 


